           Case 5:20-cv-00302-D Document 7 Filed 04/24/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

MARCUS D. WOODSON,                            )
                                              )
                     Petitioner,              )
                                              )
v.                                            )   Case No. CIV-20-302-D
                                              )
JEORLD BRAGGS, JR.,                           )
                                              )
                     Respondent.              )


                                         ORDER

       This matter is before the Court for review of the Report and Recommendation issued

by United States Magistrate Judge Shon T. Erwin, recommending the denial of Petitioner’s

motion for leave to proceed in forma pauperis (IFP) and dismissal of the action if Petitioner

fails to pay the $5.00 filing fee. Within the time period for filing an objection, Petitioner

has paid the full filing fee. The Court therefore finds that Petitioner’s IFP motion is moot.

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No. 5]

is ADOPTED as set forth herein, and Petitioner’s IFP motion [Doc. No. 2] is DENIED.

       IT IS FURTHER ORDERED that the case is re-referred to Judge Erwin for further

proceedings consistent with the initial case referral.

       IT IS SO ORDERED this 24th day of April, 2020.
